Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Irvin Jayoine Lee Baker appeals the district court’s orders granting the Government’s motion to amend the preliminary order of forfeiture and denying Baker’s motions for an extension of time and stay of forfeiture. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Baker, No. 3:14-cr-00041-GMG-JES-1 (N.D. W. Va. Apr. 5, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED